Citation Nr: 1425631	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to December 1968.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO took up this claim after a June 2011 Joint Motion for Remand from the Court of Appeals for Veterans' Claims that instructed VA to consider the Veteran's informal unemployability claim.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals the results of a 2013 examination of the right knee and other Capri records for this Veteran in Virtual VA.  

This case was previously before the Board in April 2012.  The directives of the remand having properly been fulfilled, it is now properly before the Board again.  


FINDINGS OF FACT

1.  The Veteran is service connected for right knee arthritis at 30 percent, right knee instability at 10 percent, right hip strain at 10 percent and neuritis at 10 percent.  His overall rating is 50 percent.  

2.  The preponderance of the evidence is against finding that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for total disability rating based on individual unemployability due to service connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2011 of the information and evidence needed to substantiate and complete a claim for total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in February 2011 and December 2013.  There are other medical records but they predate the determinative period for this issue or are not relevant.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's claim.  

Merits of the Claim
 
The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16(a).
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for right knee arthritis at 30 percent, right knee instability at 10 percent, right hip strain at 10 percent and neuritis at 10 percent.  The disabilities combine for an overall rating of 50 percent.  All three of these disabilities are associated with the Veteran's right knee arthroplasty.  Therefore, they are of a common etiology.  
 
Given the appellant's combined 50 percent rating, he does not meet the schedular criteria for a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a total disability rating based on individual unemployability set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  
 
The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, his wife's statements, a VA examination, service treatment records and VA outpatient treatment records.  

The Veteran completed and returned VA Form 21-8940, but noted that his last employer declined to fill out VA-Form 21-4192.  In the 21-8940, the Veteran stated that he had worked from 1973 to 1996 as a surveyor's assistant for a professional land surveyor.  The Veteran stated that his right knee disability prevents him from securing or following any substantially gainful employment and that he left this job because of his disability.  The Veteran did note that he had not tried to obtain employment since he left his job in 1996.  

The Veteran was afforded a VA examination in February 2011.  There, the Veteran stated that he could not walk or do yard work due to his right knee disability, described difficulty with standing and walking due to his hip disability and limited mobility and severe pain due to his neuritis.  The history of activities noted that the Veteran could maintain hygiene, drive and dress himself, but could not vacuum, cook, climb stairs, take out trash, walk or garden due to limited mobility.  The examiner found that the Veteran's posture was normal, and that he could walk with a normal gait.  The examiner did note a leg length discrepancy of 1.5 centimeters, which he described as non-significant.  The examiner stated that the Veteran needed a cane for ambulation due to his right knee.  The Veteran's range of motion of his right hip was within normal limits and the examiner did not find any limitations related to the hip.  The examiner found the right knee's flexion to be limited to 120 degrees out of a maximum of 140.  Other symptoms of the knee included crepitus but no genu recurvatum, no ankylosis and no locking pain.  Function was not additionally limited pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner confirmed the diagnosis of the disabilities, but stated that while the knee disability was active, the hip strain and neuritis were inactive.  The examiner described the Veteran's functional impairment due to the service-connected knee and hip disabilities as partial.  He noted that the neuritis did not impair the ability to perform the activities of employment.  The examiner added that the Veteran's non-service-connected left knee disability was also partially impairing his function and that the Veteran has non-service-connected long-term hypertension and a left hip disability.  

The Veteran has submitted a March 2010 letter to VA stating that he has suffered pain since his knee replacement operation in 2003, with the greatest pain at night.  He states that the pain throbs and wakes him up at night, that he has pain while walking and using stairs and that his pain has gotten progressively worse since surgery.  He added that even after the surgery he was unemployable.  He has submitted additional statements indicating the severe pain, especially in the right knee, and noting problems with the left knee, diabetes, and kidney problems.

The Veteran's wife also submitted a March 2010 statement to VA reiterating the Veteran's pain levels.  Her statement did not mention her husband's ability to work.  

A VA examination of the right knee was conducted in December 2013.  It was noted he had undergone replacement of the right knee in 2003.  There was motion of the knee from 0 to 125 degrees.  There was good muscle strength in the right lower extremity and instability was not clinically established.  There was functional limitation due to pain.  It was noted that the Veteran did not report flare-ups of his right knee, but based on examination findings the examiner noted there would be significant functional limitation when the joint was used repeatedly.  It was noted he used a cane to assist in ambulation.  It was noted that the Veteran would have problems with pain after walking less than 50 yards.  The limitation on sedentary employment was noted to be that he would need to be able to take frequent breaks to allow for mobilizing the joints to prevent stiffness.

The Veteran and his wife are competent and credible to report these symptoms as they are something they personally experienced or saw and they are corroborated by The Veteran's medical records.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran has completed high school, but marked no other education or training on his 21-8940.  

The Veteran has received Social Security Administration (SSA) disability payments as recently as December 2009.  In the Board's April 2012 remand, updated SSA records were requested.  An April 2012 letter, SSA informed VA that these updated records were destroyed and therefore could not be provided.  

The evidence shows that the Veteran's service-connected disabilities cause him some degree of disability.  Notably, the February 2011 VA examination revealed that the appellant was only partially impaired and that his hip strain and neuritis disabilities were inactive, and therefore did not limit his ability to function.  No findings of hip impairment were noted on the 2013 examination.  While the Veteran's knee disability is active, his limitation of motion was only 15-20 degrees less than a normal limit.  Indeed, nowhere in the record has any health care provider ever opined that the appellant cannot perform any form of substantially gainful employment solely as a result of his service connected disabilities.  

Moreover, the record shows that the appellant suffers from multiple non-service connected disorders including left knee and hip disabilities, diabetes with kidney pathology, and hypertension.  The Veteran has stated that he is unemployable, but he does not have the medical or professional expertise to make such a statement, and therefore it can be afforded little weight.  The symptoms demonstrated during the pendency of this claim do not render the Veteran unemployable solely because of his service connected disorders.  While he is rated at 50 percent, he has not sought any employment since he retired.  He has multiple disabilities, but only the Board may only consider those which are service-connected.  The Veteran has a high school education, and over 20 years' experience as a surveyor's assistant.  While this specialized skill may not be applicable elsewhere, the Veteran's education and training do not render him unemployable.  

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has concluded that referral of a total disability rating based on individual unemployability claim for extra-schedular consideration is not warranted.  The appellant's disability picture due to his right knee disability, right hip disability and neuritis is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The symptoms experienced by the appellant are specifically contemplated by the rating criteria for his disabilities and his symptoms did not require frequent periods of hospitalization.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating.  Thun.


ORDER

Entitlement to a total disability rating based on individual unemployability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


